Citation Nr: 1401680	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-42 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected congenital lumbar stenosis with disc bulges and chronic low back pain.

2.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to March 1987.  He was a member of the Army National Guard.

This matter came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a lumbar spine disability and denied service connection for residuals of frostbite of the feet.  This matter was remanded in March 2013 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar stenosis with disc bulges and chronic low back pains is manifested by forward flexion greater than 60 degrees; combined range of motion greater than 120 degrees; no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no evidence of intervertebal disc syndrome with incapacitating episodes.  

2.  Residuals of frostbite of the feet were not manifested during the Veteran's active duty service or for many years thereafter, nor are residuals of frostbite of the feet otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the service-connected congenital lumbar stenosis with disc bulges and chronic low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5238 (2013).

2.  The criteria for service connection for residuals of frostbite of the feet of the feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice for the service connection claim was provided to the appellant in August 2009.

The increased rating issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for congenital lumbar stenosis with disc bulges and chronic low back pain.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claim.

With regard to the duty to assist, VA has obtained VA and private treatment records, reviewed the Virtual VA and VBMS files, assisted the Veteran in obtaining evidence, and afforded him adequate VA examinations in October 2009 and April 2013.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Ratings

I.  Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The General Rating Formula for Diseases and Injuries of the Spine provides the following in pertinent part: 

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome.

38 C.F.R. § 4.71a, Diagnostic Code 5238.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A maximum rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

II.  Factual Background

An October 2009 VA examination shows the Veteran's reports of pain and flare-ups.  He was able to walk for 30 minutes or 1/4 of a mile on good days.  On bad days, he could walk for less than 15 minutes or 50 feet before the pain became too severe.  He reported taking over the counter anti-inflammatory medications and Tylenol for partial relief.  He could not stand for any period of time.  As a corrections sergeant, he could not run or stand and had to get others to run codes for him.  He denied bed rest for the last 12 months.  He reported loss of control of his bowels with the last occurrence about a year prior.  Upon physical examination, range of motion was as follows: forward flexion was from 0 to 90 degrees with pain between 80 to 90 degrees.  Pain increased with repetitive forward flexion after three repetitions.  Range of motion did not change.  Extension was from 0 to 30 degrees with pain between 10 and 30 degrees.  Pain did not increase with repetition.  Bilaterally, lateral bending was from 0 to 30 degrees.  Bilateral rotation was from 0 to 20 degrees and was non-painful.  The examiner diagnosed congenital lumbar stenosis with chronic low back pain.  Regarding DeLuca provisions, the examiner noted pain on range of motion testing.  He noted that it "is conceivable that pain could further limit function as described, particularly after being on his feet all day.  It is not feasible, however to attempt to express any of this in terms of additional limitation of motion, as these matters cannot be determined with any degree of medical certainty."

In a statement received in October 2010 the Veteran reported increased symptoms and pain engaging in everyday activities "such as ironing, tying my shoes, etc."  He also reported "incontrollable bowel movements ...."

In March 2013, the Board remanded the claim in part to obtain a VA examination to address his claims of bowel problems and whether he had neurological manifestations that would warrant separate ratings. 

Pursuant to the Board remand, the Veteran was afforded a VA examination in April 2013.  Range of motion was as follows: forward flexion was from 0 to 90 degrees with painful motion beginning at 70 degrees.  Extension and bilateral lateral flexion was to 20 degrees with painful motion beginning at that point.  Bilateral lateral rotation was to 30 degrees with objective evidence of painful motion beginning at that point.  After repetitive motion, forward flexion was to 90 degrees; extension and bilateral lateral flexion was to 20 degrees; and bilateral lateral rotation was to "30 degrees or greater."  The examiner noted no additional limitation in range of motion in the thoracolumbar spine following repetitive-use testing.  The examiner did note functional loss and/or functional impairment of the thoracolumbar spine.  Contributing factors were less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  The examiner noted localized tenderness/pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  

The examiner noted radiculopathy of the right lower extremity, but found no other neurologic abnormalities/findings related to the thoracolumbar spine (such as bowel or bladder problems/pathologic reflexes).  There was no intervertebral disc syndrome and incapacitating episodes.  The Veteran did not use any assistive devices.  The examiner further noted no arthritis documented on imaging studies.  The examiner noted that the Veteran's thoracolumbar spine impacted his ability to work.  He noted that there was difficulty with prolonged standing, and especially bending.  It was noted that the Veteran was unable to perform heavy or light physical labor.  There was no problem with sedentary work.  The examiner noted that the Veteran did not have incapacitating episode in the last 12 months that required physician directed bed rest or treatment.  The examiner stated, "He simply has chronic pain.  His symptoms are becoming severe and causing significant pain."  

III.  Analysis

Based on the lay evidence and pertinent medical evidence of record a higher rating in excess of 10 percent is not warranted.  

Forward flexion of the thoracolumbar spine was greater than 60 degrees.  Range of motion showed that flexion was to 90 degrees.  Additionally, the combined range of motion of the thoracolumbar spine was more than 120 degrees.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis

Further, the evidence does not show incapacitating episodes of intervertebral disc disease having a total duration of at least of at least one week but less than 2 weeks during the past 12 months.  As noted at the most recent VA examination, the Veteran did not have intervertebral disc disease and incapacitating episodes.  Thus, a higher rating under Diagnostic Code 5243 is not warranted.  

The Board acknowledges the Veteran's competent and credible reports of chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions.  While the April 2013 VA examination report shows additional functional loss due to pain, this did not limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.

Staged ratings are not of application since the Veteran's disability is adequately contemplated by the 10 percent rating during the entire time period in question.  

The preponderance of the evidence is against the claim for evaluation in excess of 10 percent for congenital lumbar stenosis with disc bulges and chronic low back pain.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Regarding separate ratings for neurological impairment, the Board notes that by rating decision in July 2013, the RO awarded service connection for radiculopathy of the right lower extremity.  There is no evidence of record of any other current neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  By reporting neurological symptoms in conjunction with back symptoms, the Veteran has in essence associated his bowel problems with his congenital lumbar stenosis with disc bulges and chronic low back pain.  At the October 2009 VA examination for his spine, he reported loss of control of his bowels; and in a statement received in October 2010 regarding his back symptoms, he reported "incontrollable bowel movements."  The Veteran is competent to testify as to his symptomatology, but he is not competent provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, an April 2013 VA examination report shows that after interviewing and examining the Veteran, and after review of the claims file (which included his reports of symptoms), the examiner found no other neurologic abnormalities/findings related to the thoracolumbar spine such as bowel or bladder problems/pathologic reflexes.    

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  Here, the Veteran's back disability is manifested by pain which impairs his ability to stand and walk for long periods.  The discussion above reflects that the symptoms of the Veteran's congenital lumbar stenosis with disc bulges and chronic low back pain is contemplated by the applicable rating criteria.  The schedular criteria for rating the back provide for ratings based on limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Comparing the Veteran's disability level and symptomatology of his back to the rating schedule, the degree of disability caused by the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's congenital lumbar stenosis with disc bulges and chronic low back pain do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the VA examiner noted difficulty with physical labor (standing and bending), but noted no problems with sedentary work.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.
 
A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the service-connected congenital lumbar stenosis with disc bulges and chronic low back pain, hence further consideration of TDIU is not warranted. 

Service Connection

I.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson, 581 F.3d at 1316.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

II.  Factual Background

In a statement received in October 2010, the Veteran reported being in field training sometimes up to 30 days and would train in "snow, ice and watery trenches" in Germany.  He requested that VA "obtain verification of furlough home from field training for 2 weeks on or around the time of January 1985."  In a statement received in February 2013, the Veteran reported frostbite to the feet from the field training, and stated that his legs and arteries in his feet have been affected.  He stated that "[t]his occurred during my training in Germany.  See previous military documents dated January 7, 1985."  Military personnel records show that he was stationed in Fort Hood, Texas in July 1984; that he was enroute to Germany in August 1985; and that he had overseas service in Germany from October 1985 to March 1987.  

Prior to being stationed overseas, the Veteran was seen in service January 1985 for complaints of sore tingly feet for three weeks and swelling.  He stated that it was "not painful, just feels funny."  The diagnosis was metatarsal pain with questionable etiology.  

A June 1987 report of medical examination for the Army National Guard shows that clinical evaluation of the feet was abnormal and moderate pes planus was noted.  A June 1987 report of medical history shows that the Veteran denied a past/current history of foot trouble.   

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that at the time of injury, there was pain, swelling, dark discoloration, numbness, tingling and stiffness.  After an examination and review of the record, the examiner noted minimal documentation in service treatment records related to cold injury and noted the one documentation of metatarsal pain.  She noted that the current complaints in the lower extremities can be explained by the Veteran's cardiac condition, diabetes, and probable postphlebitic syndrome.  She further noted that "residuals related to his reported cold injury would be likely mild as he has other medical problems that can cause these symptoms.  His clinical picture is suggestive of mild early peripheral neuropathy which could be related to diabetes mellitus or cold injury, and it is as likely as not related to cold injury."  

On another VA examination conducted later that month, the examiner diagnosed "[b]ilateral metatarsalgia, which was per patient's symptoms, but no reproducible symptoms on exam today."  The examiner noted the January 1985 treatment in service and noted no records of frostbite in service.  The examiner stated that the neuropathic symptoms are related to peripheral neuropathy.  He stated that this "could be related to a frostbite type injury versus a diabetic neuropathy."  He noted that he "would not be able to distinguish a frostbite type injury from a diabetic neuropathy without resorting to mere speculation" because there was no documentation for treatment of frostbite in service.  

The examiner also found that had metatarsal pain and stated that the "metatarsal pain did began in service and certainly could be exacerbated by heavy activities in service.  Therefore, it is as least as likely as not that his metatarsal pain is service related."  

In a statement received in October 2010, the Veteran's brother recalled the Veteran's swollen dark feet upon his return from service.  He stated that the Veteran was unable to walk and took medication.  He further stated that the 
Veteran reported a "heated sensation going through his feet ...."  

II.  Analysis

Based on the evidence above, service connection for residuals of frostbite of the feet is not warranted.  While the Veteran sought treatment in January 1985, this was notably prior to his assignment in Germany.  Overall, there were no indications of any treatment for any frostbite injury and any treatment of the feet while stationed in Germany.  

For the sake of clarity, the Board notes two diagnoses of the feet post service.  The first is mild early peripheral neuropathy, and the other is metatarsal pain. 

The Board acknowledges the two VA examination opinions that state that the "mild early peripheral neuropathy which could be related to diabetes mellitus or a cold injury" and "could be related to a frostbite type injury versus a diabetic neuropathy." (Emphasis added).  However, the opinions that noted a possible link to the cold injury were based on history provided by the Veteran, which the Board does not find credible because that history is inconsistent with the known facts.  The Veteran has claimed that he was treated for frostbite of the feet after being in field training exercises in Germany in January 1985 and that he was granted furlough to go home.  While available military personnel records (which were not available at the time of October 2009 VA examination) do not document whether the Veteran was sent home in January 1985 due to any injury, the records do show that he was not in Germany in January 1985.  Instead, he was stationed in Fort Hood, Texas, in January 1985 when he was diagnosed with metatarsal pain with questionable etiology.  In addition, there are no treatment records regarding the feet during his time in Germany.  Within a year of active duty service, report of medical examination noted only pes planus and on a contemporaneous medical history, the Veteran himself denied any foot trouble.      

The Board also acknowledges that the most recent VA examination links metatarsal pain to service.  The examiner found that the Veteran's "metatarsal pain did began in service and certainly could be exacerbated by heavy activities in service.  Therefore, it is as least as likely as not that his metatarsal pain is service related."  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, service connection is not warranted for metatarsal pain.    

The Board acknowledges the Veteran's assertion that his current disability is related to the frostbite he had in service.  In support of his claim, he submitted a statement from his brother who noted the Veteran's post-service symptoms.  As a lay person, the Veteran's brother is competent to report observable symptoms and what the Veteran had told him at the time.  Jandreau, 492 F.3d 1372.  The symptoms that he had observed and reported appear consistent with the symptoms that have been described by the Veteran and have already been considered by VA examiners.  However, as noted above, the symptoms are not related to cold injury in service.  Not only is there no documentation in service of any frostbite injury, but also the period of time the Veteran claims to have had the frostbite injury is a period of time when he was stationed in Texas and not Germany. 

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.



ORDER

Entitlement to an initial rating in excess of 10 percent for the service-connected congenital lumbar stenosis with disc bulges and chronic low back pain is denied.

Entitlement to service connection for residuals of frostbite of the feet is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


